Citation Nr: 0216887	
Decision Date: 11/21/02    Archive Date: 12/04/02	

DOCKET NO.  01-09 599A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


(The issue of entitlement to service connection for a 
cervical spine disorder will be the subject of a separate 
decision).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from January 1970 to 
April 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a August 2001 rating decision by the 
Department of Veterans Affairs (VA) Huntington, West 
Virginia, Regional Office (RO), denying the veteran 
entitlement to service connection for PTSD and for a 
cervical spine disorder, to include a herniated disc at C6-
7.  The veteran has perfected an appeal of these 
determinations.

The Board is undertaking additional development with respect 
to the veteran's claim of entitlement to service connection 
for a cervical spine disorder, pursuant to authority granted 
by 38 C.F.R. § 19.9(a)(2) (2002).  When the development is 
completed, the Board will provide notice of the development 
as required by the Rule of Practice 903.  38 C.F.R. § 20.903 
(2002).  After giving notice and reviewing the veteran's 
and/or his representative's response, the Board will prepare 
a separate decision addressing this issue.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during service.

2.  The veteran does not have PTSD caused by any event that 
occurred during service.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by wartime service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304(f) (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 38 C.F.R. § 3.159(b) (2002).

The record reflects that the veteran has received the degree 
of notice, which is contemplated by law.  Specifically, VA 
provided the veteran and his representative copies of the 
appealed rating decision dated in August 2001, and a 
November 2001 statement of the case.  These documents 
provide notice of the law and governing regulations, 
including the VCAA, the evidence needed to support a claim 
of entitlement to service connection for PTSD, and the 
reasons for the determination made regarding the veteran's 
claim.  Further, the record discloses that the VA has also 
met its duty to assist the veteran in obtaining evidence 
necessary to substantiate his claims.  Most notably, copies 
of the veteran's relevant VA outpatient treatment records 
and reports of diagnostic studies have been associated with 
the claims file.  In May 2001, the RO provided the veteran a 
form seeking information in support of his claim for service 
connection for PTSD.  There is no identified evidence that 
has not been accounted for and the veteran's representative 
has been given the opportunity to submit written argument.  
Therefore, under the circumstances, VA has satisfied both 
its duty to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk 
of prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); see also Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 
(2000).  

II.  Service Connection for PTSD

Factual Background

The veteran's DD-Form 214, Report of Discharge from Service, 
and his DA Form 20, Enlisted Qualification Record, shows 
that he had service in Vietnam from May 1971 to March 1972.  
His military occupational specialty (MOS) during this period 
was a clerk-typist.  

The veteran's service medical records are negative for any 
complaints, findings or diagnoses of a psychiatric 
condition.  On the April 1973 report of medical examination, 
for purposes of separation from service, the clinical 
evaluation of the veteran found no psychiatric abnormality.  

The veteran's claim for PTSD was received in January 2001.  
The RO wrote the veteran in May 2001 requesting that he 
provide details regarding the inservice stressors he was 
claiming resulted in PTSD.  A form for this purpose was 
provided to him, which sought to elicit from him specific 
description of the event or events, which he felt, 
contributed to his claim for PTSD.  The veteran did not 
respond to the RO's request for stressor information in 
connection with his claim for service connection for PTSD.  

Of file are extracts of an Operational Report--Lessons 
Learned, received from the United States Army Center for 
Research of Unit Records in January 2001 documenting attacks 
against the base camp area location of the 511th Engineer 
Company during the TET offensive in 1969.

In a letter, dated in December 2000, a VA clinical social 
worker reported that the veteran was initially seen at the 
VA Vet Center in October 1992 and at that time exhibited 
PTSD like symptoms.  He noted that the veteran's duties of 
Vietnam included driving a truck, clerical functions, and 
convoy leader.  He added that the veteran's unit was almost 
overrun during the 1969 TET offensive.  He also observed 
that a good friend of the veteran, a Sergeant [redacted], was 
killed by land mines and that the veteran recalled many 
incidents where his company was rocketed or mortared.  It 
was further reported that the veteran had flashbacks and bad 
dreams about his friend's death and especially about the TET 
offensive.  PTSD was the Axis I diagnosis.  

The veteran was afforded a VA psychological evaluation by a 
VA licensed clinical psychologist in July 2001.  A report of 
this evaluation notes that the veteran presented with 
symptoms consistent with a diagnosis of combat-related PTSD.  
It was noted that while in Vietnam the veteran encountered 
incoming mortar fire, saw people blown up and burned to 
death, saw dead children, and ran over with his jeep a child 
holding a live hand grenade.  It was observed that since 
Vietnam the veteran has experienced increased startle 
response, nightmares of Vietnam events (currently on a daily 
basis); intrusive thoughts and fugue-like states.  The 
veteran reported that over the past few years he has become 
paranoid which has led to his avoiding friends and them 
avoiding him.  Triggers reported included seeing National 
Guard convoys, loud noises, fireworks, rainy days in the 
mountains.  The veteran said that while he has been 
symptomatic since returning from Vietnam he has experienced 
a significant increase in symptoms in the past few years.  
The only trigger for this he could identify was watching the 
"Green Berets" movie a few years ago and more recently the 
military funeral of a friend, which included a 21-gun 
salute.  Following objective examination and diagnostic 
studies PTSD, major depression, moderate, recurrent was the 
Axis I diagnosis.




Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires (1) medical evidence 
diagnosing PTSD; (2) medical evidence establishing a link 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay statements alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1) (2002).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must 
be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  See 
Doran v. Brown, 6 Vet. App. 283, 288-89 (1994); Zarycki v. 
Brown, 6 Vet. App. 91, 99 (1993).  The veteran's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Further, an opinion by a 
mental health professional based on post-service examination 
of the veteran cannot be used to established the occurrence 
of a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996); Cohen v. Brown, 10 Vet. App. 128 (1997).

The veteran is not shown to have received any awards or 
decoration for valor, combat experience or combat injuries 
or to have other evidence suggesting that he had actual 
combat with the enemy.  The DD Form 214 shows no 
certificates or awards denoting participation in combat.  
Where the veteran did not service in combat or the stressor 
is not related to combat, the veteran's lay statements, by 
itself, will not be enough to establish the occurrence of 
the alleged stressors.  Instead, the record must contain 
evidence, which corroborates the veteran's statements as to 
the occurrence of the claimed stressors.  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (2002); West v. 
Brown, 7 Vet. App. 70 (1994).  Thus, it is necessary to 
address the matter of whether there is sufficient 
corroboration of the claimed stressor in this case.

The Board acknowledges that there is within the evidentiary 
record a current diagnosis of PTSD and medical evidence of a 
causal nexus between the veteran's claimed in-service 
stressor and the current PTSD.  The remaining requirement to 
establish entitlement to service connection for PTSD is 
credible supporting evidence that the claimed in-service 
stressor actually occurred.

When the Board considers whether there is credible 
supporting evidence that the claimed in-service occurred, it 
is the responsibility of the Board to assess the credibility 
and weight to be given to the evidence.  See Hayes v. Brown, 
5 Vet. App. 60, 69 (1993).  In this regard, at his December 
2000 Vet Center examination,  the veteran claimed that 
during the TET Offense in 1969 his unit, the 511th Engineer 
Company of the 39th Engineer Battalion, was almost overrun, 
that his company was rocketed and mortared, and that a good 
friend (Sgt. [redacted]) was killed by a land mine.  At his July 
2001 VA examination, the veteran vaguely described that 
while in Vietnam, he encountered incoming mortar, saw people 
blown up and burned to death, and ran over a child who was 
holding a live hand grenade.  Throughout the medical 
histories and the veteran's contentions, the veteran seemed 
to indicate that the rocket and mortar attacks or his having 
witnessed the death of a friend and having seen dead bodies 
occurred when he was assigned to the 511th Engineer Company 
during the TET Offense in 1969.  Notably, however, the 
service personnel records show that the veteran entered 
active duty in January 1970, and that his tour of duty in 
Vietnam was from May 1971 to March 1972.  Although the 
United States Army Center for Research of Unit Records 
confirms the attacks against the base camp area location of 
the 511th Engineer Company, during the TET Offense in 1969, 
the service records reflect that the veteran did not arrive 
in the Republic of Vietnam until May 1971, and; as such, he 
was not attached to the 511th Engineer Company at the time of 
the TET Offense in 1969 or when the verified attacks 
occurred.  Thus, the veteran's accounts of his experiences 
during the TET Offense in 1969 are not independently 
supported and are somewhat contradicted by the available 
objective evidence of record.  In other words, the veteran's 
credibility does not pass scrutiny by comparison with the 
facts of record.  Therefore, the Board finds that there is 
no credible supporting evidence that the veteran's alleged 
in-service stressor occurred.

As for the medical evidence of record indicating a diagnosis 
of PTSD, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  Wood v. Derwinski, 
1 Vet. App. 190 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  The Board finds that the medical evidence favoring 
the veteran's claim was based primarily on the history 
provided by the veteran, and that history has been found to 
be unreliable.  When a medical opinion relies at least 
partially on the veteran's rendition of his own medical 
history, the Board is not bound to accept the medical 
conclusions as they have no greater probative value than the 
facts alleged by the veteran.  Swann v. Brown, 5 Vet. 
App. 229, 223 (1993).  Likewise, medical statements, which 
accept a veteran's report as credible and relate his PTSD to 
events experienced in service do not constitute the 
requisite credible evidence of a stressor.  Moreau v. Brown, 
9 Vet. App. 389 (1996).

The reasonable doubt doctrine is not applicable in this case 
as the evidence is not evenly balanced.  See 38 C.F.R. 
§ 3.102 (2002).  Accordingly, the Board concludes that the 
PTSD was no incurred in or aggravated by service.



ORDER

Service connection for post-traumatic stress disorder is 
denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

